Title: From Thomas Jefferson to David Meade Randolph, 23 February 1804
From: Jefferson, Thomas
To: Randolph, David Meade


               
                  Sir 
                  Washington Feb. 23. 04.
               
               As it appeared from your letter of Jan. 10. that you thought there was a denial of justice to you in the Treasury department, it became my duty to ask the explanations which have taken place. these now shew that the way is open to a settlement with the department directly without any further intervention of mine. I may add of a certainty that you will find a perfect disposition there to decide on your case with impartiality, according to the rules of evidence which have been established in the Treasury of long standing, which are necessary for the public security, and which are of universal application. Accept my salutations and respect.
               
                  Th: Jefferson 
               
            